ORDER
OWEN M. PANNER, Chief Judge.
The court has been informed that the status of Albert E. Radcliffe, currently acting as a duly appointed part-time bankruptcy judge for this district, will be modified effective January 1, 1987 to that of a full-time bankruptcy consultant. To maintain efficient judicial administration in light of the extreme workload pressures facing both the district court and the bankruptcy court for the District of Oregon, and the need to maintain consistency with both courts’ local rules and practices,
IT IS ORDERED THAT Albert E. Radcliffe, as a bankruptcy consultant, be included within the definition of a bankruptcy judge for purposes of this court’s refer*21ral of bankruptcy cases and proceedings pursuant to Local Rule 2100 with the following limitations:
1. He may not rule on a motion for abstention filed pursuant to 28 U.S.C. § 1334(c).
2. He may enter final orders and judgments in only “core” matters where all parties consent. Failure to appear at a scheduled hearing or failure to file a pleading or objection within the time fixed shall constitute consent if the document fixing such time states the matter “may be heard by the bankruptcy consultant.”
3. He may conduct any and all proceedings in “core” matters where the parties do not consent or “non-core” matters where all parties do consent, but in either situation he shall submit proposed findings of fact and conclusions of law or any proposed form of order or judgment to a bankruptcy judge for final disposition pursuant to the procedures set forth in Local Rule 2111-1. For these purposes only, the words in Local Rule 2111-1 shall be replaced or deleted as follows:
a. “District court” replaced with “bankruptcy court;”
b. “District judge” replaced with “bankruptcy judge;”
c. “Bankruptcy judge” replaced with “bankruptcy consultant;”
d. “ ‘Non-core’ matters” replaced with “ ‘core’ matters;” and
e. “28 U.S.C. § 157(c)(1)” is deleted.
4. Appeals from orders and judgments signed by Albert E. Radcliffe, as authorized in point 2 of this Order, shall be reviewed pursuant to the terms of Local Rule 2200.